Title: To James Madison from John Armstrong, 14 May 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept. 14. May 1814
        
        Will it not be necessary to send to Gen’l Harrison a commission to treat with the No. Western Indians? The friends of Dr. Eustis do not believe he would accept the appointment of that office. If associates are to be given to the Gen. (& all things considered it may be proper to give them) will not Mr. Monroe of Ohio & Coln. Johnson of Kentucky be a good selection.
        Something ought to be done for Gen. Jackson. The vacant Major Generals place cannot be filled during the recess of the Senate—but we can make him a Brig. and give him the brevet of Major General and send him to relieve Flournoy, who is very impatient in his present position. We can give to Jackson 4 Regts. of infy. the 2d. 3d. 7th & 39th with them, he will keep every thing quiet at N. Orleans, and very soon releive us from the reproach of the injury resulting from the piratical establishment at Barsetaria. With the highest esteem I am Sir, your faithful & Obt. Svt.
        
          J. Armstrong
        
        
          Extract from a letter of the 4th inst. from Genl. Brown at Sacket’s harbor. “2 ships 2 brigs & 1 Schooner of the enemys fleet have this day appeard upon the Lake.”
        
      